Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
	Claims 1-26 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 23-25, drawn to recombinant DNA encoding at least a guide RNA operably linked to promoters, single guide RNAs, and non-conventional yeast containing the recombinant DNA, classified in C12N 2830/00 and C12N 2310/20.
II. Claims 14-21 and 26, drawn to methods of modifying a target nucleic acid in a non-conventional yeast, classified in C12N 9/22, C12N 15/905, and C12N 2310/3519.
III. Claim 22, drawn to a method of silencing a target nucleic acid in a non-conventional yeast, classified in C12N 15/113.

Distinctness
The inventions are independent or distinct, each from the other because:
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to processes that are not capable of being used together and are mutually exclusive.  Invention II is drawn to methods of modifying or editing a target site using a guide RNA and enzymatically active Cas .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II, or I and III, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the guide RNA of invention I can be used in a materially different process.  The guide RNA of invention I has functional limitations including the ability to form a complex with a Cas endonuclease, which is then capable of binding to and cleaving a target sequence.  To show distinctness, the guide RNA (capable of the above functions) must be able to be used in a materially different process than editing a nucleotide sequence by introducing at least one strand break (invention II) or silencing a nucleotide sequence by blocking transcription (invention III).  Guide RNAs that can bind to active Cas endonucleases can also bind to inactive Cas nucleases for the purposes of imaging genomic elements (when bound to a dCas-GFP fusion protein), activating transcription (when bound to a dCas–transcriptional activator fusion protein), modifying histones (when bound to a dCas-HDAC or dCas-HAT fusion protein), or methylating DNA (when bound to a dCas-DNA methylase fusion protein).

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classifications;
(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Claims 1, 5 and 23 refer to a promoter or a tRNA promoter.  These claims are not limited to any particular promoter sequence structure and therefore refer to a genus of possible promoter sequences.  Possible promoters are described on pages 25-27, 46-48 and Table 1 of the specification.  The species are independent or distinct because they have different nucleic acid sequences and recruit distinct sets of proteins (i.e. RNA polymerases and transcriptional regulators).  In addition, these species are not obvious variants of each other based on the current record.  
Claims 1, 5 and 23 refer to a sequence encoding a guide RNA.  These claims are not limited to any particular guide RNA sequence structure and therefore refer to a genus of possible promoter sequences.   Features of guide RNAs are described on pages 21-24 of the specification, and specific constructs containing guide RNAs are listed in Tables 1-2 of the specification.   The species are independent or distinct because they have different nucleic acid sequences, bind to distinct Cas endonucleases based on the CER segment, and can cause distinct outcomes based on the variable (VT) region. In addition, these species are not obvious variants of each other based on the current record.  
Claims 5 and 23 refer to a “spacer sequence”, which is not part of the guide RNA or promoter.  These claims are not limited to any particular spacer sequence structure and therefore refer to a genus of possible spacer sequences.  Possible species for a spacer sequence are listed in claim 24 and page 27 of the specification.  These species are independent or distinct because they have different secondary structures and are processed differently by RNases.  In addition, these species are not obvious variants of each other based on the current record.  
Claims 1, 5, 8, 9, 14, 21-23, and 26 refer to a non-conventional yeast.  These claims are not limited to any particular species of non-conventional yeast and therefore refer to a genus of possible non-conventional yeast species.  The specification lists possible species on pages 56-58.  These species are independent or distinct because different yeast species have different growth requirements and different genomic elements.  In addition, these species are not obvious variants of each other based on the current record.  
Claims 1, 5 14, 21, 22 and 26 refer to a Cas endonuclease.  These claims are not limited to any particular class, type, ortholog or SEQ ID NO, and therefore refer to a genus of possible Cas endonucleases species.  Disclosed species of Cas endonucleases are described in the specifications on pages 11-18.  These species are independent or distinct because different Cas endonuclease orthologs have different structures, bind different tracrRNA sequences, are different sizes, have different PAM requirements, have different heterologous proteins fusions, and have different efficiencies of modifying targets in eukaryotic cells.  In addition, these species are not obvious variants of each other based on the current record.  

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect a promoter from the promoters disclosed on pages 25-27, 46-48 and Table 1 of the specification.  If the Applicant elects an RNA pol III promoter, Applicant must also elect whether it is a tRNA promoter or some other RNA pol III promoter.  If Applicant elects a tRNA promoter, Applicant must also elect a tRNA promoter from the list on page 27, first paragraph.  Applicant must provide the name and/or sequence (or SEQ ID NO) of the promoter or tRNA fragment capable of acting as a promoter.  Claims will be examined or withdrawn in accordance with the election, including but limited to:
If the promoter is not a tRNA promoter or tRNA fragment capable of functioning as a promoter, claims 1-3 will be withdrawn.
If the promoter is not a tRNA promoter or a tRNA fragment from the tRNAs listed in claim 3, claim 3 will be withdrawn.
If the promoter is not an RNA pol II or RNA pol III promoter, claim 25 will be withdrawn.
Applicant must elect one guide RNA sequence with features described on pages 21-24 and/or guide RNAs identified in Tables 1-2 of the specification.  Applicant must provide the name and/or sequence (or SEQ ID NO) of the guide RNA.  The elected guide must be capable of forming a complex with the Cas endonuclease chosen in (e) below.
Applicant must elect one spacer sequence.  If the spacer sequence includes a polynucleotide with a sequence from a tRNA, Applicant must indicate what tRNA the spacer sequence is from (from the list on page 27, first paragraph), provide the name and/or sequence of the spacer, and indicate what domains (S-, D-, A-, V-, and/or T-) it contains.  Claims will be examined or withdrawn in accordance with the election.
Applicant must elect one non-conventional yeast species from the list on pages 56-58.  Applicant must provide the genus and species (and isolate number if applicable) of the non-conventional yeast.  Claims will be examined or withdrawn in accordance with the election.
Applicant must elect one specific Cas endonuclease ortholog from the list on page 11-18 of the specification.  Applicant must provide the specific name and/or ortholog (i.e. SpCas9 vs SaCas9) of the Cas endonuclease and provide the amino acid sequence or SEQ ID NO.   The election will be applied to all claims.  The elected Cas endonuclease must be capable of forming a complex with the guide RNA chosen in (b) above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Traversal

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Means for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571)272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636